DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitation in claim 21 is indefinite: 
said full width loading bay and said fractional width loading bay having a common side and side common side comprising one side of said loading bay in said base frame, said other side of said full width loading bay comprising an opposite side of said loading bay, and said other side of said fractional width loading bay comprising said fixed intermediate member. 

The term “side common side” is indefinite. Furthermore, the claim, as written does not specifically define the “side” of a loading bay as the portion of the base frame providing the support surface for the daughter cart, which is critical to the feature that applicant claims in claim 21. For the purposes of examination, the aforementioned portion of claim 21 is interpreted as follows:
said full width loading bay and said fractional width loading bay having a common support surface on one side of the base frame for supporting a daughter cart, defined by said common support surface and support surface on the opposite side of the base frame for supporting a full width daughter cart, defined by said common support surface and an opposite support surface on said fixed intermediate member for supporting a fractional width daughter cart. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knepp (US 9,211,900 B2).
As for claim 14, Knepp discloses an industrial cart train (Fig. 1) comprising: two or more mother carts (10) coupled together to form a parts delivery system suitable for an industrial application; each of said mother carts comprising, a base frame (14), said base frame including a plurality of wheels (30, 32) configured to allow the mother cart to be moved; said base frame including a loading bay for receiving a daughter cart (12), and a support surface for supporting the daughter cart; and said base frame having a primary restraint mechanism (52) for engaging and securing the daughter cart in said loading bay.
As for claims 14 and 15, Knepp discloses an industrial parts delivery system comprising: two or more mother carts (10) coupled together to form a train of carts, and one of said mother carts being configured to be coupled to a tractor (see 18); each of said mother carts comprising, a base frame (14), .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 – 19 and 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Knepp (US 9,211,900 B2) in view of Seibold (DE 10 2010 043 207 A1).
Knepp meets all the limitations of the claimed invention, but does not disclose a fractional width loading bay. 
Seibold discloses an industrial parts delivery system wherein a loading bay comprises a full width loading bay (Fig. 1) configured for a full width daughter cart (8), and a fractional width loading bay (Fig. 3) configured for a fractional width daughter cart (8’), said fractional loading bay being formed inside said full width loading bay and comprising an intermediate support member rigidly connected or affixed to said base frame.  Note that the intermediate member is fixed when it is moved to the intermediate 
As for claims 17, 18, and 26, it would have been obvious to one of ordinary skill in the art to provide corresponding restraints and anti-splay receptacles/members for the fractional width loading bay in order to secure a fractional width daughter cart in the same manner as a full width daughter cart.
As for claim 19, Knepp discloses a second restraint mechanism (see column 3, lines 37 – 38).
Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Knepp does not disclose anti-splay elements. However, as noted above, the force of the daughter cart wings on the mother cart roller would reduce the likelihood of the base frame splaying; therefore the elements of Knepp meet the functional limitations of the claims. Additionally, it is noted that the daughter cart and anti-splay members thereon are not positively recited in the claims (the claims require only a base frame “for supporting” and “configured to engage” a daughter cart.)
Applicant argues that Seibold does not disclose a rigid connection between the intermediate support member and the base frame. However, as noted above, the intermediate support member of . 
Allowable Subject Matter
Claims 20 – 23 and 27 would be allowable if rewritten to overcome the applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Knepp discloses elements which function as anti-splay elements, Knepp fails to disclose pins engaging anti-splay sockets. Additionally, while Seibold discloses full and fractional width loading bays, Seibold does not disclose a full width cart supported on a different part of the base frame than a fractional width cart.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Katy M Ebner/Primary Examiner, Art Unit 3618